1    WO
2
3
4
5
6                        IN THE UNITED STATES DISTRICT COURT
7                                 FOR THE DISTRICT OF ARIZONA
8
9    Miguel Corzo,                                  No. CV-15-02552-PHX-ESW
10                 Plaintiff,                       ORDER
11   v.
12   Maricopa County Community College
     District, et al.,
13
                   Defendants.
14
15
16          The Court has reviewed: (i) Plaintiff’s Motion for Partial Summary Judgment

17   (Doc. 151); (ii) Defendant Glaspers’ Motion for Summary Judgment (Doc. 155); and (iii)

18   Defendant Maricopa County Community College District’s (the “District”) Motion for

19   Summary Judgment (Doc. 156). 1 Defendants have joined in one another’s Motion for

20   Summary Judgment. (Doc. 157). Plaintiff’s “Objection to Defendants’ Notice of Joinder

21   Regarding Separate Motions for Summary Judgment” (Doc. 166) is overruled. See Fed.

22   R. Civ. P. 1. For the reasons set forth herein, Plaintiff’s and Defendant Glasper’s

23   Motions (Docs. 151, 155) are denied and the District’s Motion (Doc. 156) is granted in

24   part and denied in part. 2

25          1
             The parties have consented to proceeding before a Magistrate Judge pursuant to
26   Federal Rule of Civil Procedure 73 and 28 U.S.C.§ 636(c). (Doc. 9).
            2
27            Although requested, the Court does not find that oral argument on the Motions
     would assist the Court in its determination of the issues. The parties have fully briefed
28   their respective positions. Therefore, oral argument is unnecessary, and the parties’
1                                       I. BACKGROUND
2           This action arises out of the termination of Plaintiff’s 28-year career in the
3    District’s Information Technology Services Department following database breaches in
4    2011 and 2013. (Doc. 190, ¶ 1; Doc. 159, ¶¶ 34, 41; Doc. 192, ¶¶ 34, 41). In May 2013,
5    the District issued a Staff Policy Manual that attached as Appendix C a separate group
6    manual for “Management, Administrative, & Technical” (“MAT”) employees
7    (collectively, the “MAT Policy Manual” or the “Manual”). (Doc. 159, ¶ 1; Doc. 192, ¶
8    1). Plaintiff was a MAT group employee. (Doc. 190, ¶ 11). The Manual distinguishes
9    between “classified” and “unclassified” employees. (Id., ¶ 12). The Manual provides
10   that MAT employees are “classified.”        (Id.).   A process for terminating classified
11   employees is detailed in the Manual. (Doc. 159, ¶ 2; Doc. 192, ¶ 2). In his eleven-count
12   Second Amended Complaint, Plaintiff alleges that the Manual created an employment
13   contract and that the District failed to follow the procedures therein when it terminated
14   his employment on July 22, 2014. 3 (Doc. 16, ¶¶ 339-43).
15                                  II. LEGAL STANDARDS
16          Summary judgment is appropriate if the evidence, when reviewed in a light most
17   favorable to the non-moving party, demonstrates “that there is no genuine dispute as to
18   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
19   P. 56(a). Substantive law determines which facts are material in a case and “only
20   disputes over facts that might affect the outcome of the suit under governing law will
21   properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477
22   U.S. 242, 248 (1986). “A fact issue is genuine ‘if the evidence is such that a reasonable
23   jury could return a verdict for the nonmoving party.’” Villiarimo v. Aloha Island Air,
24
25   request is denied.
            3
              The following three counts were dismissed pursuant to the parties’ stipulation: (i)
26   Count VI—Violation of 42 U.S.C. § 1981 (Against the District and Chancellor Glasper);
     (ii) Count VII—Violation of Title VII (Against the District); and (iii) Count IX—
27   Violation of the ADEA (Against the District). (Doc. 72).
28


                                                -2-
1    Inc., 281 F.3d 1054, 1061 (9th Cir. 2002) (quoting Anderson, 477 U.S. at 248). Thus, the
2    nonmoving party must show that the genuine factual issues “can be resolved only by a
3    finder of fact because they may reasonably be resolved in favor of either party.” Cal.
4    Architectural Bldg. Prods., Inc. v. Franciscan Ceramics, Inc., 818 F.2d 1466, 1468 (9th
5    Cir. 1987) (quoting Anderson, 477 U.S. at 250).
6           Because “[c]redibility determinations, the weighing of the evidence, and the
7    drawing of legitimate inferences from the facts are jury functions, not those of a judge . . .
8    [t]he evidence of the nonmovant is to be believed, and all justifiable inferences are to be
9    drawn in his favor” at the summary judgment stage. Anderson, 477 U.S. at 255 (citing
10   Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-59 (1970)); Harris v. Itzhaki, 183 F.3d
11   1043, 1051 (9th Cir. 1999) (“Issues of credibility, including questions of intent, should be
12   left to the jury.”) (citations omitted).
13          When moving for summary judgment, the burden of proof initially rests with the
14   moving party to present the basis for his motion and to identify those portions of the
15   record and affidavits that he believes demonstrate the absence of a genuine issue of
16   material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant fails
17   to carry his initial burden of production, the non-movant need not produce anything
18   further. The motion for summary judgment would then fail. However, if the movant
19   meets his initial burden of production, then the burden shifts to the non-moving party to
20   show that a genuine issue of material fact exists and that the movant is not entitled to
21   judgment as a matter of law. Anderson, 477 U.S. at 248, 250; Triton Energy Corp. v.
22   Square D. Co., 68 F.3d 1216, 1221 (9th Cir. 1995). The nonmovant need not establish a
23   material issue of fact conclusively in his favor. First Nat’l Bank of Ariz. v. Cities Serv.
24   Co., 391 U.S. 253, 288-89 (1968). However, he must “come forward with specific facts
25   showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v.Zenith
26   Radio Corp., 475 U.S. 574, 587 (1986) (internal citation and emphasis omitted); see Fed.
27   R. Civ. P. 56(c)(1).
28          Conclusory allegations unsupported by factual material are insufficient to defeat a


                                                 -3-
1    motion for summary judgment. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see
2    also Soremekun v. Thrifty Payless, Inc., 502 F.3d 978, 984 (9th Cir. 2007) (“[c]onclusory,
3    speculative testimony in affidavits and moving papers is insufficient to raise genuine
4    issues of fact and defeat summary judgment”). Nor can such allegations be the basis for
5    a motion for summary judgment.
6                                         III. DISCUSSION
7           A. Count I
8           In Count I, Plaintiff alleges wrongful termination in violation of ARIZ. REV. STAT.
9    § 23-1501(A)(3)(c)(ii). (Doc. 16, ¶ 319-25). ARIZ. REV. STAT. § 23-1501 was enacted
10   as part of the Arizona Employment Protection Act (“AEPA”), which “was intended to
11   narrow the availability of wrongful termination claims.” Galati v. America West Airlines,
12   Inc., 69 P.3d 1011, 1014 n.4 (Ariz. Ct. App. 2003). Under ARIZ. REV. STAT. § 23-
13   1501(A)(3)(c)(ii), an employee has the right to bring a claim for wrongful termination if
14   he or she is terminated in retaliation for disclosing to certain personnel that the employer
15   “has violated, is violating or will violate the Constitution of Arizona or the statutes of this
16   state.” ARIZ. REV. STAT. § 23-1501(B), however, provides that “ If the statute provides a
17   remedy to an employee for a violation of the statute, the remedies provided to an
18   employee for a violation of the statute are the exclusive remedies for the violation of the
19   statute or the public policy prescribed in or arising out of the statute.”
20          To succeed on Count I, Plaintiff must establish three elements: (i) that he had a
21   good faith, reasonable belief that the District violated or was violating state law; (ii) that
22   he disclosed his belief in a reasonable manner to someone that he believed had the
23   authority to investigate the alleged violation and take action to prevent further violations;
24   and (iii) that his disclosure was a substantial motivating factor in the District’s decision to
25   terminate his employment. See Murcott v. Best Western Int'l, Inc., 9 P.3d 1088 (2000).
26          Here, Plaintiff alleges that he made a good faith effort to report to the District a
27   violation of ARIZ. REV. STAT. § 15-141(A), which pertains to the release of educational
28   records. (Doc. 16, ¶¶ 20, 319-23). Although the parties agree that ARIZ. REV. STAT. §


                                                  -4-
1    15-141 provides its own remedy for violations, Plaintiff asserts that “no part of A.R.S. §
2    15-141 gives a remedy to an employee who reports a violation or potential violation of
3    an educational institution’s student record keeping obligations.”        (Doc. 188 at 10)
4    (emphasis in original). Plaintiff contends that the District “mistakenly conflate[s] the
5    remedy available to the parents or students regarding the disclosure of educational
6    records as a remedy available to the employee.” (Id.).
7           The preamble to the AEPA states: “If a statute provides an express remedy for a
8    cause of action, that remedy is the exclusive remedy for the violation of the statute or the
9    public policy arising out of the statute.”        Taylor v. Graham County Chamber of
10   Commerce, 33 P.3d 518, 522 (2001) (emphasis in original) (quoting 1996 Ariz. Sess.
11   Laws, ch. 140, § 1(G)). Based on legislative history, the Arizona Court of Appeals
12   concluded that “the legislature clearly did not intend for the [A]EPA to authorize a
13   wrongful termination action based on violation of another statute’s public policy when
14   that statute ‘provides an express remedy for a cause of action,’ even if such remedy is
15   unavailable to a particular employee/claimant due to the employer’s size or otherwise.”
16   Id. at 522-23 (emphasis added).
17          Taylor is distinguishable from this case as it involved ARIZ. REV. STAT. § 23-
18   1501(A)(3)(b), not § 23-1501(A)(3)(c)(ii). The Court, however, need not decide the
19   applicability of Taylor to this case as the Court finds that Plaintiff has failed to produce
20   sufficient evidence showing that (i) Plaintiff made a good faith effort to report a violation
21   of ARIZ. REV. STAT. § 15-141 and (ii) the District retaliated against Plaintiff for making
22   such a report. (Doc. 156 at 13 n.6; Doc. 204 at 10 n.8). The Court does not find that the
23   clear purpose of Plaintiff’s October 24, 2012 Grievance Letter was to inform Defendants
24   of a violation of ARIZ. REV. STAT. § 15-141(A). The Court will grant summary judgment
25   in favor of Defendants on Count I. See, e.g., Gray v. Motorola, Inc., No. CV07-1466-
26   PHX-MHM, 2009 WL 3173987, at *18 (D. Ariz. Sept. 30, 2009) (citing Dahlberg v.
27   Lutheran Social Services of North Dakota, 625 N.W.2d 241, 256 (N.D. 2001), which
28   concluded that based on the record, “reasonable minds could only conclude that


                                                 -5-
1    [Plaintiff's] statements . . . were made for the purpose of questioning disparate discipline
2    of staff for incidents of inadequate supervision and not for the purpose of reporting an
3    illegality”).
4             B. Counts II, III, IV
5             Plaintiff alleges that the MAT Policy Manual constitutes a contract between the
6    District and Plaintiff.    (Doc. 16, ¶ 339).     In Count II, Plaintiff alleges wrongful
7    termination in violation of an employment contract, ARIZ. REV. STAT. § 23-
8    1501(A)(3)(a). (Id., ¶¶ 326-36). Counts III and IV present claims alleging a breach of
9    contract and breach of the implied covenant of good faith and fair dealing. (Id., ¶¶ 337-
10   56). 4
11            To state a claim for relief under ARIZ. REV. STAT. § 23-1501(A)(3)(a), Plaintiff
12   must establish the existence of an employment contract, which requires:
                   [A] written contract . . . setting forth that the employment
13
                   relationship shall remain in effect for a specified duration of
14                 time or otherwise expressly restricting the right of either
                   party to terminate the employment relationship. Both
15
                   the employee and the employer must sign this written
16                 contract, or this written contract must be set forth in the
                   employment handbook or manual or any similar document
17                 distributed to the employee, if that document expresses the
18                 intent that it is a contract of employment, or this written
                   contract must be set forth in a writing signed by the party to
19                 be charged.
20            4
              Defendants’ argument that Counts III and IV are barred by the one-year statute
21   of limitations set forth in ARIZ. REV. STAT. § 12-541(3) is without merit. (Doc. 156 at
22   14). “The determination of when a cause of action accrues requires an analysis of the
     elements of the claim presented.” Glaze v. Larsen, 83 P.3d 26, 29 (Ariz. 2004). One of
23   the elements of a breach of contract action is damages. Chartone, Inc. v. Bernini, 83 P.3d
24   1103, 1111 (Ariz. Ct. App. 2004) (“It is well established that, in an action based
     on breach of contract, the plaintiff has the burden of proving the existence of
25   a contract, breach of the contract, and resulting damages.”). The Court is persuaded by
26   Plaintiff’s assertion that the District’s alleged breach of its “pre-termination procedures
     do not result in an injury unless [Plaintiff] is terminated. (Doc. 188 at 14).
27
28


                                                -6-
1    ARIZ. REV. STAT. § 23-1501(A)(2) (emphasis added).
2           Defendants assert that the alleged employment contract does not satisfy any of
3    the statutory requirements of A RIZ . R EV . S TAT . § 23-1501(2), and therefore, the
4    employment relationship between the parties was terminable at will. In contending that a
5    statutory employment contract exists under A RIZ . R EV . S TAT . § 23-1501(2), Plaintiff
6    asserts that the MAT Policy Manual expresses the intent to be an employment contract.
7    (Doc. 188 at 11).
8           In Taylor v. Graham County Chamber of Commerce. 33 P.3d 518 (2001), the
9    Arizona Court of Appeals addressed the issue of whether an employee manual “expresses
10   the intent that it is a contract of employment” and “expressly restrict[s] the right of either
11   party to terminate the employment relationship” for breach of contract under the AEPA.
12   The employee manual at issue in Taylor explicitly disclaimed that it was not an expressed
13   or implied contract. Id. at 194. The manual also stated that the company reserved the right
14   to terminate an employee at any time and that the employment was “terminable at will.”
15   Id. The Arizona Court of Appeals affirmed the trial court’s summary judgment ruling in
16   favor of the employer, holding that under the clear language in the manual, the plaintiff
17   failed to satisfy the statutory requirements of the AEPA. Id. at 195.
18          Here, in contrast to Taylor, the MAT Policy Manual does not explicitly disclaim
19   that it is not intended to be a contract. See Shaver v. Twin City Hardware Co., No. 2:10-
20   CV-01868 JWS, 2010 WL 5297230, at *3 (D. Ariz. Dec. 20, 2010) (“Disclaimers in
21   employment handbooks are effective if they reinforce at will status because their
22   presence precludes a reasonable conclusion that the employer intended to commit to
23   additional terms.”). As Plaintiff recounts (Doc. 188 at 12), the Manual contains a number
24   of provisions outlining purported rights of classified employees.         For example, the
25   Manual states “Upon the recommendation of the Chancellor and approval by the
26   Governing Board, a MAT employee may be dismissed for cause. The employee shall
27   have access to the following due-process procedures.” (Doc. 160-2 at 48). Yet the
28   Manual does not explicitly state that it constitutes an employment contract with respect to


                                                 -7-
1    classified employees. The Court finds a genuine issue of fact for determination by a jury.
2    See Tabler v. Indus. Comm ‘n, 47 P.3d 1156, 1159 (Ariz. Ct. App. 2002) (the
3    determination of intent to contract is a question of fact); Beloozerova v. Dignity Health,
4    No. CV-18-01976-PHX-DGC, 2018 WL 3660043 (D. Ariz. Aug. 2, 2018). There is also
5    a genuine issue of material fact as to whether Plaintiff failed to mitigate his damages.
6    Defendants’ Motion for Summary Judgment (Doc. 156) as to Counts II, III, and IV is
7    denied. Plaintiff’s Motion for Partial Summary Judgment (Doc. 151) also is denied.
8             C. Defamation Count 5
9             The Second Amended Complaint alleges that Defendants knowingly made false
10   and malicious statements about Plaintiff during termination proceedings. (Doc. 16, ¶¶
11   357-66). Defendants assert that Plaintiff’s defamation claim is barred by the privilege of
12   qualified immunity. (Doc. 156 at 3). “To avoid summary judgment pursuant to the
13   qualified privilege that protects such reports, plaintiffs must produce clear and convincing
14   evidence” that the reporting party abused the privilege. Advanced Cardiac Specialists,
15   Chartered v. Tri-City Cardiology Consultants, P.C., 214 P.3d 1024, 1028 (Ariz. Ct. App.
16   2009).       “[T]he plaintiff may [ ] prove an abuse of [the] privilege either by proving
17   publication with ‘actual malice’ or by demonstrating excessive publication.” Green Acres
18   Trust v. London, 688 P.2d 617, 624 (1984).
19            “Abuse through excessive publication results from publication to an unprivileged
20   recipient not reasonably necessary to protect the interest upon which the privilege is
21   grounded.” Id. “An abuse through ‘actual malice’ occurs when the defendant makes a
22   statement knowing its falsity or actually entertaining doubts about its truth.” Id. To
23   prevail at trial, Plaintiff must demonstrate actual malice by “clear and convincing
24   evidence.” Selby v. Savard, 655 P.2d 342, 345 (Ariz. 1982). “The proof of ‘actual
25
26            5
              The Second Amended Complaint incorrectly labels this claim as Count IV as it is
27   actually the fifth claim. For clarity of the record, the Court will refer to the claim set
     forth in Paragraphs 357-66 as the “Defamation Claim” and will refer to the remaining
28   counts in accordance with the labels provided in the Second Amended Complaint.


                                                 -8-
1    malice’ calls a defendant’s state of mind into question and does not readily lend itself to
2    summary disposition.” Hutchinson v. Proxmire, 443 U.S. 111, 120 n.9 (1979).
3    A defendant’s alleged “subjective belief in the truth of the matter published” is sufficient
4    to escape liability. Selby, 655 P.2d at 345. “[P]roof of the necessary state of mind could be
5    in the form of objective circumstances from which the ultimate fact could be inferred.”
6    Herbert v. Lando, 441 U.S. 153, 160 (1979).
7           “While recklessness may be found where a defendant deliberately ignores
8    evidence indicating that a published statement is in fact false, ‘[i]t is well established that
9    failure to investigate, sloppy investigation, poor reporting practice and the like are not per
10   se actual malice.’” Heuisler v. Phoenix Newspapers, Inc., 812 P.2d 1096, 1101 (Ariz. Ct.
11   App. 1991) (citation omitted); see also Levesque v. Doocy, 560 F.3d 82, 90 (1st Cir. 2009)
12   (finding that recklessness “amounting to actual malice may be found where a publisher . . .
13   deliberately ignores evidence that calls into question his published statements”). Plaintiff
14   has not produced sufficient evidence showing that Defendants deliberately ignored
15   evidence that should have given rise to serious doubts about the truth of the
16   statements they were making. There is no evidence of excessive publication. The Court
17   finds that Plaintiff has not presented sufficient evidence to defeat summary judgment on
18   the issue of qualified privilege. See Heuisler, 812 P.2d at 1101. Defendants’ Motion for
19   Summary Judgment on Plaintiff’s Defamation Claim is granted. See Carboun v. City of
20   Chandler, No. CV-03- 2146-PHX-DGC, 2005 WL 2408294, at *8 (D. Ariz. Sept. 27,
21   2005) (granting summary judgment where a reasonable jury could not be “clearly
22   convinced from [the plaintiff’s] evidence that [the defendant] acted with malice”); see
23   also Aspell v. Am. Contract Bridge League of Memphis, Tenn., 595 P.2d 191, 193 (Ariz.
24   Ct. App. 1979) (court can dispose of malice issue on summary judgment where non-moving
25   party presents no evidence of malice).
26          D. Count V- Violation of 42 U.S.C. § 1983
27          Defendants move for summary judgment on Count V, which alleges that Plaintiff
28   “has been deprived of his property interest in his public job and liberty interest in his


                                                  -9-
1    good name without due process in violation of the Fourteenth Amendment of the
2    Constitution of the United States.” (Doc. 16, ¶ 374). To establish a claim under Section
3    1983, Plaintiff “must show that an individual acting under the color of state law deprived
4    him of a right, privilege, or immunity protected by the United States Constitution or
5    federal law.” Levine v. City of Alameda, 525 F.3d 903, 905 (9th Cir. 2008). To state a
6    due process violation, Plaintiff must show that he was deprived of either a property or
7    liberty interest without receiving the process that he was constitutionally due. Id.
8           Defendants concede that Plaintiff had a property interest in his job with the
9    District that could be removed only through due process. (Doc. 151 at 2). The Court
10   finds that Plaintiff has presented sufficient evidence to defeat summary judgment as to
11   Count V. Defendants’ Motion for Summary Judgment therefore is denied as to Count V.
12          E. Counts VIII and X- Retaliation Claims
13          In Count VIII, Plaintiff alleges that he “has been subjected to retaliation by the
14   District and its management, supervisors, employees and agents in direct contravention of
15   42 U.S.C. § 2000e-3(a).” (Doc. 16, ¶ 401). In Count X, Plaintiff contends that he
16   engaged in protected activity when he complained verbally and in writing regarding
17   alleged discrimination based on age and that the District retaliated against him in
18   violation of the Age Discrimination in Employment Act. (Id., ¶¶ 415-19).
19          To establish a prima facie case of retaliation, Plaintiff must demonstrate that (i) he
20   had engaged in a protected activity; (ii) he was thereafter subjected by the District to an
21   adverse employment action; and (iii) a causal link existed between the protected activity
22   and the adverse employment action. Porter v. California Dept. of Corrections, 419 F.3d
23   885, 894 (9th Cir. 2005) (citation omitted). If Plaintiff provides sufficient evidence to
24   show a prima facie case of retaliation, then the burden shifts to Defendant to articulate
25   some legitimate, non-retaliatory reason for its actions. Id. If Defendant sets forth such a
26   reason, then Plaintiff bears the burden of submitting evidence to establish that
27   Defendant’s proffered reason is merely a pretext for an underlying retaliatory
28   motive. Id.; Johnson v. Transportation Agency, Santa Clara County, California, 480


                                                - 10 -
1    U.S. 616, 626 (1987) (“Once a plaintiff establishes a prima facie case that race or sex has
2    been taken into account in an employer's employment decision, the burden shifts to the
3    employer to articulate a nondiscriminatory rationale for its decision.”).
4           Causation “may be inferred from circumstantial evidence, such as the employer’s
5    knowledge that the plaintiff engaged in protected activities and the proximity in time
6    between     the   protected    action    and     the   allegedly retaliatory   employment
7    decision.” Yartzoff v. Thomas, 809 F.2d 1371, 1376 (9th Cir. 1987). Proximity of time
8    between a protected activity and an adverse action may support an inference of
9    causation. Ray v. Henderson, 217 F.3d 1234, 1244 (9th Cir. 2000); Villarimo v. Aloha
10   Island Air, Inc., 281 F.3d 1054, 1065 (9th Cir. 2002) (“[I]n order to support an inference
11   of retaliatory motive, the termination must have occurred fairly soon after the employee's
12   protected expression.”) (internal quotation marks and citation omitted). However, “[i]t is
13   important to emphasize that it is causation, not temporal proximity itself, that is an
14   element of plaintiff's prima facie case, and temporal proximity merely provides an
15   evidentiary basis from which an inference can be drawn.” Porter, 383 F.3d at 895
16   (internal quotation marks and citation omitted). “Although a lack of temporal proximity
17   may make it more difficult to show causation, ‘circumstantial evidence of a ‘pattern of
18   antagonism’ following the protected conduct can also give rise to the inference.’” Id.
19   (quoting Kachmar v. SunGard Data Sys., Inc., 109 F.3d 173, 177 (3rd Cir.1997)).
20          Viewing the evidence in the light most favorable to Plaintiff (the nonmoving
21   party), the Court concludes that Plaintiff has provided sufficient evidence to defeat
22   summary judgment as to Counts VIII and X.              Defendants’ Motion for Summary
23   Judgment (Doc. 156) thus is denied as to Counts VIII and X.
24          F. Punitive Damages
25          Defendants also move for summary judgment on plaintiff's request for punitive
26   damages. “To recover punitive damages something more is required over and above the
27   ‘mere commission of a tort.’” Linthicum v. Nationwide Life Ins. Co., 723 P.2d 675, 679
28   (Ariz. 1986) (quoting Rawlinqs v. Apodaca, 726 P.2d 565, 578 (Ariz. 1986)).             As


                                                - 11 -
1    explained by the Arizona Supreme Court,
                   [T]o obtain punitive damages, plaintiff must prove that
2
                   defendant’s evil hand was guided by an evil mind. The evil
3                  mind which will justify the imposition of punitive damages
                   may be manifested in either of two ways. It may be found
4
                   where defendant intended to injure the plaintiff. It may also
5                  be found where, al-though not intending to cause injury,
                   defendant consciously pursued a course of conduct knowing
6                  that it created a substantial risk of significant harm to others.
7    Rawlinqs, 726 P.2d at 578.
8                 In whatever way the requisite mental state is expressed, the
                  conduct must also be aggravated and outrageous. It is
9                 conscious action of a reprehensible character. The key is the
10                wrongdoer's intent to injure the plaintiff or his deliberate
                  interference with the rights of others, consciously
11                disregarding the unjustifiably substantial risk of significant
12                harm to them.
     Linthicum, 723 P.2d at 680.
13
            Gross negligence or reckless disregard is not sufficient to justify an award of
14
     punitive damages.    Id. at 680. “To recover punitive damages, the plaintiff must prove
15
     that defendant acted with the requisite evil mind ‘by clear and convincing
16
     evidence.’” Thompson v. Better-Bilt Aluminum Products Co., 832 P.2d 203, 210 (Ariz.
17
     1992) (quoting Linthicum, 723 P.2d at 681). “The question of whether punitive damages
18
     are justified should be left to the jury if there is any reasonable evidence which will
19
     support them.” Farr v. Transamerica Occidental Life Ins. Co. of Calif., 699 P.2d 376,
20
     384 (Ariz. Ct. App. 1984). “The evidence, however, must be more than slight and
21
     inconclusive such as to border on conjecture.” Id.
22
            After reviewing the evidence in the light most favorable to Plaintiff, the Court
23
     finds that Plaintiff has failed to present sufficient evidence to defeat summary judgment
24
     regarding his claim for punitive damages. Defendants’ Motion for Summary Judgment
25
     (Doc. 156) therefore is granted on that issue.
26
                                        IV. CONCLUSION
27
            Based on the foregoing,
28
            IT IS ORDERED denying Plaintiff’s Motion for Partial Summary Judgment


                                                - 12 -
 1   (Doc. 151).
 2         IT IS FURTHER ORDERED denying Plaintiff’s “Objection to Defendants’
 3   Notice of Joinder Regarding Separate Motions for Summary Judgment” (Doc. 166).
 4         IT IS FURTHER ORDERED denying Defendant Glasper’s Motion for
 5   Summary Judgment (Doc. 155).
 6         IT IS FURTHER ORDERED denying in part and granting in part the District’s
 7   Motion for Summary Judgment (Doc. 156) as set forth herein.
 8         IT IS FURTHER ORDERED dismissing Count I of the Second Amended
 9   Complaint.
10         IT IS FURTHER ORDERED dismissing the Defamation Claim set forth in the
11   Second Amended Complaint.
12         IT IS FURTHER ORDERED dismissing Plaintiff’s claim for punitive damages.
13         Dated this 10th day of October, 2018.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 13 -
